 TRAFFIC CONTROL SERVICES, INC.519Traffic Control Services, Inc., and its Trustee inBankruptcy, Albert Rau and Laborers' DistrictCouncil of the State of Arizona, including itsLocal Union Nos. 383 and 479. Case 28-CA-5558May 14, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on October 15, 1979, andamended charge filed on February 15, 1980, by La-borers' District Council of the State of Arizona, in-cluding its Local Union Nos. 383 and 479, hereinreferred to as the Union, and duly served on Traf-fic Control Services, Inc., and its Trustee in Bank-ruptcy, Albert Rau, herein referred to as Respond-ent Traffic Control and Respondent Trustee, re-spectively, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 28, issued a complaint on November 21,1979, and an amended complaint on February 22,1980, against Respondents, alleging that Respond-ents had engaged in and were engaging in unfairlabor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charges and complaintsand notices of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding. With respect to the unfair labor practice,the complaint alleges in substance as follows: At alltimes material herein, Respondent Traffic Controlhas been a member of the Associated General Con-tractors, Arizona Chapter, herein referred to asAGC, an association of employers which exists forthe purpose of, inter alia, engaging in collectivebargaining on behalf of its members with the Unionand other labor organizations. Also at all times ma-terial herein, Respondent Traffic Control, by virtueof its membership in AGC and execution of a con-struction memorandum agreement, and the Unionhave been bound to successive collective-bargain-ing agreements, known as Master Labor Agree-ments, which by their terms have been effectivefrom July 9, 1976, to May 31, 1979, and from June1, 1979, to May 31, 1982. Each Master LaborAgreement provided, inter alia, for the recognitionby Respondent Traffic Control of the Union as theexclusive representative of its laborers in the fol-lowing described appropriate bargaining unit:All employees over whom the Unions have ju-risdiction, as such jurisdiction is defined by theBuilding and Construction Trades Departmentof the American Federation of Labor-Con-249 NLRB No. 77gress of Industrial Organizations and the Inter-national Brotherhood of Teamsters, Chauf-feurs, and Warehousemen of America as of thedate of this Agreement, excluding executives,superintendents, assistant superintendents, civilengineers and their helpers, master mechanics,all supervisory employees such as general fore-men, timekeepers, messenger boys, and officeworkers.The complaint also alleges in substance that onor about January 21, 1980, Respondent TrafficControl was adjudicated a bankrupt by order ofthe United States District Court for the District ofArizona, and that, since on or about that date, Re-spondent Trustee has been duly designated by saidcourt as the Trustee in Bankruptcy of RespondentTraffic Control, with full authority to continue op-erations and exercise all powers necessary to theadministration of the business of Respondent Traf-fic Control. Accordingly, by virtue of these events,Respondent Trustee was at all times materialherein, and is, a successor in bankruptcy to Re-spondent Traffic Control.The complaint further alleges in substance thatsince on or about April 15, 1979, and continuing todate, Respondent Traffic Control, and since on orabout January 21, 1980, and continuing to date, Re-spondent Traffic Control and Respondent Trustee,have unilaterally, without prior consultation andbargaining with the Union, ceased making contri-butions on behalf of unit employees to the ArizonaLaborers, Teamsters and Cement Masons LocalNo. 395 Trust Funds, which contributions are re-quired under the provisions of the aforementionedMaster Labor Agreements. Respondents failed tofile a timely answer to the complaint.On March 14, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment with exhibits attached. Subse-quently, on March 18, 1980, the Board issued anorder transferring the proceeding to the Board anda Notice To Show Cause why the General Coun-sel's Motion for Summary Judgment should not begranted. Respondents have filed no response to theNotice To Show Cause and, accordingly, the alle-gations of the Motion for Summary Judgmentstand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following: 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDRuling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutsuch knowledge, in which case the respondentshall so state, such statement operating as adenial. All allegations in the complaint, if noanswer is filed, or any allegation in the com-plaint not specifically denied or explained inan answer filed, unless the respondent shallstate in the answer that he is without knowl-edge, shall be deemed to be admitted to betrue and shall be so found by the Board, unlessgood cause to the contrary is shown.The complaint and notice of hearing issued onNovember 21, 1979, and duly served on Respond-ent the same day, and the amended complaint andnotice of hearing issued on February 22, 1980, andduly served on Respondent the same day, specifi-cally state that unless an answer to the complaint isfiled by Respondent within 10 days from the serv-ice thereof "all of the allegations in the complaintshall be deemed to be admitted to be true and shallbe so found by the Board." According to therecord herein, and the uncontroverted allegationsof the Motion for Summary Judgment, Respond-ents failed to file any answers to the complaint oramended complaint within 10 days from their serv-ice. On March 12, 1980, counsel for the GeneralCounsel issued the Motion for Summary Judgmentherein, and on March 18, 1980, the Board issued aNotice To Show cause why the General Counsel'sMotion for Summary Judgment should not begranted. Respondents did not file a response to theNotice To Show Cause. No good cause to the con-trary having been shown, in accordance with therule set forth above, the allegations of the com-plaint are deemed to be admitted and found to betrue. Accordingly, we grant the Motion for Sum-mary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent Traffic Control, an Arizona corpora-tion with its principal place of business at Phoenix,Arizona, is and has been at all times material hereinengaged in business as a general contractor in thebuilding and construction industry. During the 12-month period preceding January 21, 1980, whichperiod is representative of all times material herein,Respondent Traffic Control performed construc-tion services valued in excess of $50,000 for theAshton Company, Inc., an Arizona corporation en-gaged in business as a general contractor in thebuilding and construction industry. During the past12 months, which period is representative of itsannual operations generally, the Ashton Company,Inc., purchased and caused to be transported in in-terstate commerce and delivered to its places ofbusiness in Arizona goods and materials valued inexcess of $50,000 directly from suppliers located inStates of the United States other than the State ofArizona.We find, on the basis of the foregoing, that Re-spondent Traffic Control and its successor in bank-ruptcy, Respondent Trustee, are, and have been atall times material herein, employers engaged incommerce within the meaning of Section 2(6) and(7) of the Act, and that it will effectuate the pur-poses of the Act to assert jurisdiction.II. THE LABOR ORGANIZATIONS INVOLVEDEach of the labor organizations comprising theUnion is, and has been at all times material herein,a labor organization within the meaning of Section2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. The UnitAt all times material herein, the Union has been,and is now, the lawfully designated exclusive col-lective-bargaining representative of the followingappropriate unit of Respondent Traffic Control'slaborer employees:All employees over whom the Unions have ju-risdiction, as such jurisdiction is defined by theBuilding and Construction Trades Departmentof the American Federation of Labor-Con-gress of Industrial Organizations and the Inter-national Brotherhood of Teamsters, Chauf-feurs, and Warehousemen of America; exclud-ing executives, superintendents, assistant super-intendents, civil engineers and their helpers,master mechanics, all supervisory employeessuch as general foremen, timekeepers, messen-ger boys, and office workers.B. The 8(a)(5) and (1) ChargeSince on or about April 15, 1979, and continuingto date, Respondent Traffic Control, and since onor about January 21, 1980, and continuing to date,Respondent Traffic Control and Respondent Trust-ee, have unilaterally and without prior consultation TRAFFIC CONTROL SERVICES, INC.521or bargaining with the Union ceased making con-tributions on behalf of unit employees to the Arizo-na Laborers, Teamsters and Cement Masons LocalNo. 395 Trust Funds, which contributions are re-quired under the provisions of the applicableMaster Labor Agreements.Accordingly, we find that by the aforementionedconduct Respondent Traffic Control has since onor about April 15, 1979, and Respondent TrafficControl and Respondent Trustee have since on orabout January 21, 1980, and at all times thereafter,refused to bargain collectively with the Union asthe representative of their employees in the appro-priate unit described above, and that by such con-duct Respondents have engaged in and are engag-ing in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with the oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.v. THE REMEDYHaving found that Respondent Traffic Controland Respondent Trustee have engaged in and areengaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that they cease and desist therefrom and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit. We shall further order thatRespondents make whole the employees in the unitfound appropriate herein by paying all contribu-tions to the Arizona Laborers, Teamsters andCement Masons Local No. 395 Trust Funds as pro-vided in the 1976-79 and 1979-82 Master LaborAgreements, which have not been paid and whichwould have been paid absent Respondents' unlaw-ful discontinuance of such payments; and to postthe attached notice.' See Haberman ConstructionI Because the provisions of employee benefit fund agreements are vari-able and complex, the Board does not provide at the adjudicatory stageof a proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund payments. We leave to the compliance stage the questionwhether Respondent must pay any additional amounts into the benefitfunds in order to satisfy our "make-whole" remedy. These additionalamounts may be determined, depending on the circumstances of eachcase, by reference to provisions in the documents governing the funds atissue and, where there are no governing provisions, to evidence of anyloss directly attributable to the unlawful withholding action, which mightinclude the loss of return on investment of the portion of funds withheld,Company, 236 NLRB 79 (1978); Vin James Plaster-ing Company, 226 NLRB 125 (1976). Respondentswill be required to preserve and, upon request,make available to authorized agents of the Boardall records necessary or useful in determining com-pliance with the Order.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Traffic Control Services, Inc., and its Trusteein Bankruptcy, Albert Rau, are employers engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2. Laborers' District Council of the State of Ari-zona, including its Local Union Nos. 383 and 479,is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. All employees over whom the Unions have ju-risdiction, as such jurisdiction is defined by theBuilding and Construction Trades Department ofthe American Federation of Labor-Congress of In-dustrial Organizations and the International Broth-erhood of Teamsters, Chauffeurs, and Warehouse-men of America; excluding executives, superinten-dents, assistant superintendents, civil engineers andtheir helpers, master mechanics, all supervisory em-ployees such as general foremen, timekeepers, mes-senger boys, and office workers, constitute a unitappropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act.4. By virtue of its membership in the AssociatedGeneral Contractors, Arizona Chapter, and execu-tion of a construction memorandum agreement,Traffic Control Services, Inc., has been bound bysuccessive collective-bargaining agreements, knownas Master Labor Agreements, which by their termshave been effective from July 9, 1976, to May 31,1979, and from June 1, 1979, to May 31, 1982.5. Traffic Control Services, Inc., violated Section8(a)(5) of the Act by ceasing on or about April 15,1979, and thereafter refusing, to make contributionson behalf of its unit employees to the Arizona La-borers, Teamsters and Cement Masons Local No.395 Trust Funds, as required by the provisions ofthe applicable Master Labor Agreements.6. Traffic Control Services, Inc., and its Trusteein Bankruptcy, Albert Rau, violated Section 8(a)(5)of the Act by ceasing on or about January 21,1980, and thereafter refusing, to make contributionson behalf of their unit employees to the ArizonaLaborers, Teamsters and Cement Masons LocalNo. 395 Trust Funds, as required by the provisionsof the applicable Master Labor Agreement.additional administrative costs, etc.. but not collateral losses. SeeMerryweather Optical Company, 240 NLRB No. 169 (1979). 522DECISIONS OF NATIONAL LABOR RELATIONS BOARD7. By the aforesaid acts and conduct, Respond-ents have interfered with, restrained, and coerced,and are interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedto them in Section 7 of the Act, and thereby haveengaged in and are engaging in unfair labor prac-tices within the meaning of Section 8(a)(l) of theAct.8. The aforesaid unfair labor practices are unfairlabor practices within the meaning of Section 2(6)and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondents,Traffic Control Services, Inc., and its Trustee inBankruptcy, Albert Rau, Phoenix, Arizona, theirofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Failing or refusing upon request to bargaincollectively and in good faith with Laborers' Dis-trict Council of the State of Arizona, including itsLocal Union Nos. 383 and 479, as the exclusivebargaining representative of the employees in theaforesaid unit.(b) Unilaterally changing terms and conditions ofemployment of the employees in the aforesaid unitwithout notice to and consultation with said Union.(c) In any like or related manner interferingwith, restraining, or coercing their employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, recognize and bargain collec-tively with said Union as the exclusive bargainingrepresentative of the employees in the aforesaidunit with respect to rates of pay, wages, hours ofwork, and other terms and conditions of employ-ment.(b) Make such payments to Arizona Laborers,Teamsters and Cement Masons Local No. 395Trust Funds as were previously made on behalf ofthose employees in the aforesaid unit, and wouldhave continued to be made had the Respondentsnot unlawfully discontinued such payments.(c) Make whole all of their employees for anyloss of benefits suffered by reason of Respondents'conduct, as provided in the section hereof entitled"The Remedy."(e) Preserve and, upon request, make available toauthorized agents of the Board, for examinationand copying, all payroll records, social securitypayment records, timecards, personnel records, andreports, and all other records necessary to analyzethe moneys due under the terms of this Order.(f) Post at their facility in Phoenix, Arizona,copies of the attached notice marked "Appendix."2Copies of said notice, on forms provided by theRegional Director for Region 28, after being dulysigned by Respondents' representative, shall beposted by them immediately upon receipt thereof,and be maintained by them for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondents to insure that said notices are not al-tered, defaced, or covered by any other material.(g) Notify the Regional Director for Region 28,in writing, within 20 days from the date of thisOrder, what steps the Respondents have taken tocomply herewith.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT fail or refuse upon request tobargain collectively and in good faith withsaid Union as exclusive bargaining representa-tive of the employees in the following appro-priate unit.All employees over whom the Unions havejurisdiction, as such jurisdiction is definedby the Building and Construction TradesDepartment of the American Federation ofLabor-Congress of Industrial Organizationsand the International Brotherhood of Team-sters, Chauffeurs, and Warehousemen ofAmerica; excluding executives, superinten-dents, assistant superintendents, civil engi-neers and their helpers, master mechanics, TRAFFIC CONTROL SERVICES, INC.523all supervisory employees such as generalforemen, timekeepers, messenger boys, andoffice workers.WE WILL NOT unilaterally change terms andconditions of employment of the employees inthe above unit without prior notice to andconsultation with said Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WE WILL make such payments to ArizonaLaborers, Teamsters and Cement MasonsLocal No. 395 Trust Funds as were previouslymade on behalf of employees in the aforesaidunit, and would have continued to be madehad we not unlawfully discontinued such pay-ments.WE WILL make whole all employees for anyloss of benefits suffered by reason of our con-duct.WE WILL, upon request, recognize and bar-gain collectively with said Union as the repre-sentative of the employees in the above unitwith respect to rates of pay, wages, hours ofwork, and other terms and conditions of em-ployment.TRAFFIC CONTROL SERVICES, INC.,AND ITS TRUSTEE IN BANKRUPTCY,ALBERT RAU